Exhibit 99.1 Banc of California, Inc. Reports 2013 Financial Results IRVINE, CA, March 13, 2014 – Banc of California, Inc. (NASDAQ: BANC) (the “Company”), the holding company for Banc of California, National Association (the “Bank”), today announced financial results for the three and twelve months ending December 31, 2013. The Company reported pretax earnings of $8.8 million for the fourth quarter and $7.3 million for the full year ending December 31, 2013. The Company’s net income was $3.3 million for the quarter, with net income available to common shareholders of $2.4 million, or $.12 per diluted common share, compared with a loss of $3.5 million, or $(.30) per diluted common share, for the fourth quarter ending December 31, 2012. The Company’s effective tax rate for the full year 2013 was 99% as a result of management’s decision to fully reserve for its net Deferred Tax Asset (“DTA”) of $17.3 million as of December 31, 2013. As a result, net income for the full year was reduced to $0.08 million, with a net loss available to common shareholders of $(2.1) million, or $(.14) per diluted common share, compared with net income of $4.6 million or $.40 per diluted share common share for the full year 2012. Steven Sugarman, President and Chief Executive Officer of the Company, stated: “2013 was a transformational year for Banc of California. I am very proud of our team and all that we have accomplished this year.The Bank and our registered investment advisor subsidiary each made tremendous strides and finished the year profitably with accelerating pre-tax earnings. We are poised and excited to continue to execute on our strategic plans in 2014.” Total gross loans and leases were $3.2 billion as of December 31, 2013 compared with $1.4 billion as of December 31, 2012, an increase of $1.8 billion or 132%. During the fourth quarter, the Company moved approximately $500 million of its jumbo mortgage loans previously classified as held for investment to a held for sale classification. “We were pleased with the robust loan growth we saw in the fourth quarter. This included over $200 million of commercial loan originations during the period.We believe that the synergies of our previous bank acquisitions are starting to deliver meaningful results,” Sugarman noted. Deposits totaled $2.9 billion as of December 31, 2013, more than doubled from $1.3 billion in deposits as of December 31, 2012, an increase of 123%. Total deposits decreased from September 2013 as a result of the sale of eight branches located in non-target markets, representing approximately $464 million in deposits. Adjusting for the branch sale transaction, the Bank’s deposits increased at an annualized growth rate of over 18% during the fourth quarter. Sugarman commented, “The organic growth of our retail branch deposit franchise continued to provide strong liquidity and our prudent loan to deposit ratio provides ample liquidity for loan growth in 2014.” -1- Consolidated capital was approximately $325 million as of December 31, 2013 compared with approximately $189 million as of December 31, 2012. The Company, which became a financial holding company in January, and the Bank are both considered to be “well capitalized” under regulatory capital standards. The Company will discuss its 2013 earnings, among other items, during a conference call on March 13, 2014, at 8:00 a.m., Pacific Time. All interested parties are welcome to attend the conference call at 888-339-2688, event code 11634944. -2- About Banc of California, Inc. Since 1941, Banc of California, Inc. (NASDAQ:BANC) through its banking subsidiary Banc of California, National Association, has provided banking services and home loans to businesses and families in California and the West. Today, Banc of California, Inc. has over $3.6 billion in consolidated assets and more than 80 banking locations. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the “Safe-Harbor” provisions of the Private Securities Litigation Reform Act of 1995. These statements are necessarily subject to risk and uncertainty and actual results could differ materially from those anticipated due to various factors, including those set forth from time to time in the documents filed or furnished by Banc of California, Inc. with the Securities and Exchange Commission. You should not place undue reliance on forward-looking statements and Banc of California, Inc. undertakes no obligation to update any such statements to reflect circumstances or events that occur after the date on which the forward-looking statement is made. Source: Banc of California, Inc. Investor Relations Inquiries: Banc of California, Inc. Richard Herrin, (855) 361-2262 Media Inquiries: Vectis Strategies David Herbst, (310) 625-5849 -3- Financial Highlights As of or for the three months ended As of or for the year ended December31, September30, December31, December31, December31, ($ in thousands, except per share data) Net income (loss) $ $ ) $ ) $ 79 $ Net income (loss) available to common stockholders $ $ ) $ ) $ ) $ Diluted earnings (loss) per share $ $ ) $ ) $ ) $ Return on average assets % -0.98
